DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 07/05/2022, which claim 22 is newly added. Thus, claims 1-18 and 21-22 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing merchant data without significantly more. 
Examiner has identified claim 11 as the claim that represents the claimed invention presented in independent claims 1 and 11.
Claim 11 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 11 is directed to a system comprising one or more processor and at least one memory, which performs a series of steps, e.g., receiving, from a device, a merchant authorization message, the merchant authorization message comprising (i) a merchant name and (ii) a merchant category code; extracting, from the merchant authorization message, the first merchant name and the merchant category code; querying a first database to identify location data belonging to an entry within the first database; retrieving, from the first database, the identified location data; Page 4 of 15 115037831v2identifying from the first merchant name, (i) a first portion of the first merchant name consistent with a system identification and (ii) a second portion of the first merchant name consistent with a type of payment terminal; generating an updated merchant name by removing, from the first merchant name, (i) the first portion of the first merchant name consistent with the system identification and (ii) the second portion of the first merchant name consistent with the type of payment terminal; retrieving, from a second database, a plurality of entries; determining, for each of the plurality of retrieved entries, a relevance score based at least upon a combination of (i) a distance between the geographic location for a particular retrieved entry and the physical location and (ii) how closely the name data for the particular retrieved entry matches the updated merchant name; sorting, based on the determined relevance scores, each of the plurality of retrieved entries; associating, with the updated merchant name, a particular entry of the plurality of entries having the highest relevance score; generating a dataset; comparing the merchant category data to a pre-defined list of merchant categories; in response to finding an inexact match, updating the merchant category data to be representative of one of the pre-defined list of merchant categories; Page 5 of 15 115037831v2comparing the merchant category data to the merchant category code to determine a merchant category similarity score; in response to the merchant category data having a merchant category similarity score above a predetermined threshold, updating the merchant category field to include data representative of the respective merchant category code; and outputting, for transmission, the dataset to the device. These series of steps describe the abstract idea of processing merchant data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions. The system limitations, e.g., one or more processor, at least one memory, computer program code, system, device, first database, payment terminal, and second database do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of one or more processor, at least one memory, computer program code, system, device, first database, payment terminal, and second database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional one or more processor, at least one memory, computer program code, system, device, first database, payment terminal, and second database limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 11 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 1; and hence claim 1 is rejected on similar grounds as claim 11.
Dependent claims 2 and 12 are directed to a method and system, respectively, which perform the step wherein the merchant authorization message further comprises (iii) at least one of a merchant identifier, a merchant location comprising at least one of a country code and a state code, and a merchant address. Dependent claims 3 and 13 are directed to a method and system, respectively, which perform the step wherein the identified location data comprises geographic coordinates. Dependent claims 4 and 14 are directed to a method and system, respectively, which perform the step wherein each of the plurality of retrieved entries further comprises (iv) a website field containing a merchant website address. Dependent claims 5 and 15 are directed to a method and system, respectively, which perform the step wherein the dataset further comprises (iv) the website field containing the merchant website address. Dependent claims 6 and 16 are directed to a method and system, respectively, which perform the step of updating the merchant category field to include a merchant category similarity score associated with each respective merchant category. Dependent claims 9 and 17 are directed to a method and system, respectively, which perform the step wherein the merchant category similarity score is within a range of 0.0 and 1.0, and wherein the merchant category similarity score of 1.0 represents an exact match and wherein the merchant category similarity score of 0.0 represents no match. Dependent claims 10 and 18 are directed to a method and system, respectively, which perform the step of generating, based on the geographic coordinates, a merchant address; and associating the merchant address with the physical location. These steps describe the abstract idea of processing merchant data, which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2-6, 9, 10, and 12-18 are directed to an abstract idea.
Dependent claims 7, 8, 21, and 22 are directed to a method, which recite the steps of outputting, for transmission, the dataset to the second database; storing the generated dataset in a third database associated with the processor; wherein the device is capable of processing a merchant transaction, and the processor is associated with an intermediary between the merchant and an issuer bank; and responsive to generating an updated merchant name, querying, by the processor, the first database to identify location data belonging to an entry within the first database, wherein at least a portion of the entry matches at least a portion of the updated merchant name respectively. These steps describe the abstract idea of processing merchant data (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 7, 8, 21, and 22 are directed to an abstract idea. The additional limitations of a first database, second database, third database, processor, and device are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: first database, second database, third database, processor, and device, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-10, 12-18, 21, and 22 have further defined the abstract idea that is present in their respective independent claims 1 and 11; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-10, 12-18, 21, and 22 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-10, 12-18, 21, and 22 are directed to an abstract idea. Thus, claims 1-18 and 21-22 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 103 rejection of claims 1-18 and 21-22, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 07/05/2022.
Applicant's arguments filed and dated on 07/05/2022 have been fully considered, but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-18 and 21-22 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection, presented above, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection.
With respect to Step 2A, Prong 1, as previously presented in the Final Rejection dated 03/04/2022, Examiner respectfully notes that set of computerized instructions makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every argument under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea.
Under Step 2A, Prong 2, as previously presented in the Final Rejection dated 03/04/2022, Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, extracting, querying, retrieving, identifying, generating, determining, sorting, generating, associating, comparing, updating, and outputting data (merchant data) simply amount to the abstract idea of processing merchant data. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of processing merchant data and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited commercial interaction) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-18 and 21-22. 
Furthermore, as previously presented in the Final Rejection dated 03/04/2022,  Examiner respectfully notes that there is no improved technology in simply receiving, extracting, querying, retrieving, identifying, generating, determining, sorting, generating, associating, comparing, updating, and outputting data (merchant data). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites steps for receiving, extracting, querying, retrieving, identifying, generating, determining, sorting, generating, associating, comparing, updating, and outputting data (merchant data). (See, claims 1-18 and 21-22). This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of processing merchant data (e.g., credit/debit card data), and no technical solution or improvement has been disclosed. 
Lastly, as previously presented in the Final Rejection dated 03/04/2022, Examiner respectfully notes that with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner notes that the courts have determined that processing data (e.g., merchant, credit/debit card data) are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)). Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-18 and 21-22.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693         


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693